Order filed November 17, 2015




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00771-CR
                                  ____________

                     SCOTT NOAH SANTSCHI, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1474591

                             ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. The clerk’s record
reflects that appellant requested appointment of appellate counsel. This court is
unaware whether appellant is entitled to appointment of counsel. Accordingly, we
enter the following order.

      We ORDER the judge of the 179th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to appointed counsel. The judge shall appoint appellate
counsel for appellant, if necessary. The judge shall see that a record of the hearing
is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. Those records shall be filed with the clerk
of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM